Case 2:16-cv-04176-AB-AFM Document 125 Filed 04/15/21 Page 1 of 1 Page ID #:2931

                                                                                   FILED
                        UNITED STATES COURT OF APPEALS                             APR 15 2021

                                                                             MOLLY C. DWYER, CLERK
                                FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




   REBECCA A. RICKLEY,                               No.   19-55452

                  Plaintiff-Appellant,               D.C. No.
                                                     2:16-cv-04176-AB-AFM
    v.                                               Central District of California,
                                                     Los Angeles
   COUNTY OF LOS ANGELES, a
   governmental agency; et al.,
                                                     ORDER
                  Defendants-Appellees.


          Pursuant to the stipulation of the parties (Docket Entry No. 35), this appeal

  is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear their own

  costs and attorneys’ fees on appeal.

          A copy of this order shall serve as and for the mandate of this court.



                                                  FOR THE COURT


                                                 By: Roxane G. Ashe
                                                 Circuit Mediator
  rga/mediation
